       Case 1:17-cv-05340-LJL-GWG Document 168 Filed 09/14/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             9/14/2020
                                                                       :
AMTRUST NORTH AMERICA, INC., et al.,                                   :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    17-cv-5340 (LJL)
                  -v-                                                  :
                                                                       :   OPINION & ORDER
KF&B, INC.,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendant KF&B, Inc., d/b/a KF&B Program Managers Insurance Services, (“KF&B” or

“Defendant”) moves for summary judgment on claims brought by Plaintiffs AmTrust North

America, Inc., Wesco Insurance Company, Inc., and Technology Insurance Company, Inc.

(collectively, “AmTrust” or “Plaintiffs”) that Defendant breached its Managing Producer

Agreement (“MPA”) with Plaintiffs by failing to maintain the underwriting files.

        Plaintiffs allege that they hired KF&B to operate as the program manager for an

insurance program known as the KF&B Limousine and Taxi Program (the “Program”). Dkt. No.

1-1 (“Complaint”) ¶ 1. The Complaint alleges, among other things, that KF&B breached the

MPA by engaging in “shoddy documentation practices.” Id. ¶ 45. In particular, as has been

elaborated during the course of the litigation, Plaintiffs complain that Defendant violated Section

X.B. of the MPA. That section provides, in relevant part:

        Producer [KF&B] will maintain in its office an underwriting file for each risk
        written containing the following information as applicable under a Program:
        Section I. Policy: copy of policy endorsements, cancellations, forms, notices, and
        renewals;
        Section II. Correspondence and worksheet of account activity;
      Case 1:17-cv-05340-LJL-GWG Document 168 Filed 09/14/20 Page 2 of 8




       Section III. Account underwriting and pricing documentation worksheet, ACORD
       application, binder, financial information, loss control reports, schedule rating
       worksheets, experience mod sheets, all other documentation demonstrating
       compliance with eligibility requirements and Underwriting Guidelines of AmTrust;
       Section IV. Rating worksheet;
       Section V. Loss data reports; and
       Section VI. Miscellaneous, including certificates of insurance, audits, copy of
       account invoice, premium finance notices, facultative reinsurance certificates, and
       any other documents as may be required by a Program.

Dkt. No. 115-3 (“Ex. B”), Section X.B.

       A separate section of the MPA relates to the maintenance of books and records. It

provides:

       Producer [KF&B] shall maintain true and correct financial and insurance records
       for all business produced under this [MPA]. Such information shall include all
       books, records, reports, electronic files, and documents with respect to a Program
       including policyholder information, Premium records, policy registers, all policies,
       underwriting files, accounting records, complaint logs, and all reports and records
       required to be retained in connection with a Program, or required under applicable
       law (Records).
       ....
       All Records shall be maintained in accordance with generally accepted accounting
       principles and with regulatory requirements, and shall be complete, accurate and
       up-to-date for each Program, and shall be kept in a manner and form required by
       AmTrust to be compatible with AmTrust’s internal systems. AmTrust and its duly
       authorized representatives shall have authority at any time to conduct an onsite
       review of Producer's operations, including the inspection, duplication and audit of
       all Records. This right shall survive the termination of this Agreement. The Records
       shall be maintained for each Program for a period of five (5) years after termination
       of the last obligations under a Program. At the end of five (5) years, or sooner upon
       AmTrust’s request, Producer shall send to AmTrust, at Producer's expense, the
       originals of all such Records.
       ....
       With respect to all information maintained in electronic form, Producer is
       responsible for maintaining the security and integrity of such Records, and of
       AmTrust’s systems.

Id., Section IX.

       The relevant facts are not in dispute. KF&B did not keep a discrete underwriting file for

each risk written, located in a single physical location and limited to the documents and




                                                2
      Case 1:17-cv-05340-LJL-GWG Document 168 Filed 09/14/20 Page 3 of 8




information set forth in Section X.B. From the Program’s inception in July 2011 through its

termination in 2015, KF&B used several systems to store the electronic information that was part

of the underwriting file and associated with the Program including: (1) the “Agent Aid” agency

management system; (2) tape backups of emails which were hosted by KF&B on its own server

from 2011 to January 26, 2015; and (3) emails hosted by Applied Systems beginning on January

26, 2015 and archived by Message Watchers on or after April 15, 2015. Dkt. No. 115-6 (Ex. E)

¶ 4. KF&B largely maintained the underwriting documents for limousine accounts in electronic

form in Agent Aid, a proprietary software database housed separately on backup tapes of the

email server. Dkt. No. 116 at 4-5. For taxi accounts handled by Mike Howery, the lead taxi

underwriter for KF&B, out of his home office in Florida, underwriting documentation (aside

from emails) was kept on a separate KF&B server. Id. at 6.

       In July 2019, AmTrust filed a supplemental disclosure pursuant to Fed. R. Civ. P. 26(a)

and 26(e) identifying its claimed damages. The supplemental disclosure claimed two categories

of damages. The first category was for $45,566,867.96 in losses allegedly resulting from

KF&B’s purported violation of Underwriting Guidelines for 25 accounts. Dkt. No. 115-8 (“Ex.

G”) at 3. The alleged losses are based on a tabulation of individual accidents in the Program.

Id.; see Dkt. No. 115-9 (Ex. H). The second category of damages was for $5,019,149.29 in

policy deductibles and deductible collateral that AmTrust claimed it was unable to collect from

policyholders for 11 accounts. Ex. G at 3.

       The parties argue extensively over the interpretation of Section X.B. of the MPA and

whether KF&B’s practices satisfied that section. Defendant argues that “underwriting file”

under the MPA is defined by its content in Section X.B. and not by its location and that Section

IX of the MPA contemplates that certain information will be “maintained in electronic form,”




                                                3
        Case 1:17-cv-05340-LJL-GWG Document 168 Filed 09/14/20 Page 4 of 8




while other information will be in hard copy form. It thus contends that the MPA necessarily

contemplates that the information that constitutes the underwriting file may be maintained in

separate locations or in separate media. It notes the MPA does not use the word “discrete.” For

its part, AmTrust highlights the reference in Section X.B. to a “file,” and points to a dictionary

definition that a file is “a folder or box for holding loose papers that are typically arranged in a

particular order for easy reference.” Dkt. No. 136 at 59 (quoting Lexico.com, available at

https://www.lexico.com/en/definition/file). AmTrust contends that the MPA does not permit

KF&B to keep a “jumbled, ad hoc mass of hundreds of thousands of documents” as the

underwriting file. Id.1 According to Plaintiffs, the underwriting file must contain separate

discrete sections corresponding to each category of information set forth in Section X.B.

          The parties also argue over whether AmTrust’s awareness of how KF&B kept its records

and AmTrust’s decision to renew the program without any complaint or direction to KF&B to

change its method of storage constitutes ratification and excuses any breach of the agreement.

Defendant offers evidence that AmTrust was aware of KF&B’s use of multiple systems and had

access to Agent Aid and documents sent to AmTrust by KF&B. See Dkt. No. 115-24 (“Ex. W,”

Fort Dep.) at 21:24-22:34, 24:10-26:9, 47:6-14, 48:2-6, 126:15-127:4. AmTrust responds that

“the record is devoid of any evidence that AmTrust was aware that there were thousands of

additional e-mails and account-related records which were never saved to Agent Aid or

maintained in a discrete file” and, that in the absence of knowledge of all material facts, there

cannot be ratification. Dkt. No. 136 at 65 (citing DiPizio Const. Co. v. Erie Canal Harbor Dev.

Corp., 23 N.Y.S.3d 762, 764 (4th Dep’t 2015)); see 57 N.Y. Jur. 2d Estoppel, Etc. § 95 (2d ed.

2020) (“Ratification is the act of knowingly giving sanction or affirmance to an act that would



1
    Despite Plaintiffs’ hyperbole, they offer no evidence that the records were jumbled or ad hoc.


                                                  4
      Case 1:17-cv-05340-LJL-GWG Document 168 Filed 09/14/20 Page 5 of 8




otherwise be unauthorized and not binding”); see also LNC Invs. Inc. v. First Fidelity Bank, N.A.

N.J., 173 F.3d 454, 463 (2d Cir. 1999). AmTrust also argues that any ratification is precluded by

Section XXII of the MPA, which provides that “[t]he failure of AmTrust or [KF&B] to enforce

any obligation under this Agreement shall not constitute a waiver of any right under the

Agreement, nor shall past waiver of any provision constitute a course of conduct or a waiver in

the future of the same provision.” Ex. B, Section XXII.

          Federal Rule of Civil Procedure 56(a) provides that a district court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party may

satisfy this burden by demonstrating to the court that there is an absence of evidence to support

the responding party’s case on the points for which the responding party has the burden of proof

at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The responding party must

come forward with specific facts “to establish the existence of [every] element essential to that

party’s case,” and for which the responding party “will bear the burden of proof at trial.” Id. at

322. Judgment must be entered against any party that fails to establish the existence of any

essential element of their case. Id. “When the moving party has carried its burden under Rule

56(c), its opponent must do more than simply show that there is some metaphysical doubt as to

the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986).

          To establish a claim for breach of contract under New York law, a plaintiff must prove:

(1) the existence of the contract; (2) plaintiff’s performance; (3) breach by the defendant; and

(4) damages. See Merrill Lynch & Co., Inc. v. Allegheny Energy, Inc., 2005 WL 832050, at *2

(S.D.N.Y. Apr. 12, 2005) (citing Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1980)); see




                                                  5
      Case 1:17-cv-05340-LJL-GWG Document 168 Filed 09/14/20 Page 6 of 8




also Nat’l Mkt. Share, Inc. v. Sterling Nat’l Bank, 392 F.3d 520, 525 (2d Cir. 2004) (“To

establish a prima facie case for breach of contract, a plaintiff must plead and prove: (1) the

existence of a contract; (2) a breach of that contract; and (3) damages resulting from the

breach.”). “Under New York law, causation is ‘an essential element of damages in a breach of

contract action.’” NAF Holdings, LLC v. Li & Fung (Trading) Limited, 2016 WL 3098842, at *6

(S.D.N.Y. June 1, 2016) (quoting Nat’l Mkt. Share, 392 F.3d at 525). Damages are also an

“essential element” of Plaintiff’s cause of action for breach of fiduciary duty. R.M. Newell Co. v.

Rice, 653 N.Y.S.2d 1004, 1005 (4th Dep’t 1997); see also LNC Invs. Inc., 173 F.3d at 464-65.

       The Court finds it unnecessary to determine who has the better of the argument on the

interpretation of the MPA or whether Defendant has satisfied its burden with respect to

ratification. Even if Defendant’s maintenance of the underwriting files failed to satisfy Section

X.B., Plaintiffs have offered no evidence that such alleged breach caused any of the damages it

seeks in this case. At most, Plaintiffs refer to the reports of their expert, Donald Bendure, which

contain the ipse dixit that the failure to maintain discrete account specific underwriting files

precluded Defendant from properly performing the underwriting and monitoring functions

assigned to it under the MPA, see Dkt. No. 115-13 (Ex. L, Bendure Expert Report) ¶¶ 14, 28,

78-79, 82, and deprived AmTrust of critical information it needed to properly assess accounts

referred to it and otherwise evaluate Defendant’s underwriting and rating decisions during the

pendency of the Program, see Dkt. No. 135-75 (Ex. 75, Bendure Rebuttal Expert Report) ¶¶ 15-

18. Those assertions are insufficient to create a genuine issue of material fact.

       Plaintiffs’ claims for damages in this case are limited to the losses incurred in connection

with 25 accounts as to which Plaintiffs claim there were underwriting deficiencies and the 11

accounts as to which Plaintiffs claim there were outstanding deductibles and open reserves. Of




                                                  6
      Case 1:17-cv-05340-LJL-GWG Document 168 Filed 09/14/20 Page 7 of 8




those 25 accounts, 17 were submitted to AmTrust’s underwriters for their review and approval

prior to quoting or binding any insurance. But Plaintiffs identified no evidence whatsoever that

any alleged failure with respect to maintenance of the underwriting files deprived AmTrust of

information it had requested or needed with respect to those accounts. To the contrary, the

uncontested evidence on this record is that AmTrust received from KF&B all of the information

that it requested and said it needed to make an informed decision to approve an account or a

quote. See Ex. W at 47:6-11, 48:2-6, 176:20-177:5; Dkt. No. 115-23 (Ex. V, Hynes Dep.) at

79:21-80:13, 116:24-117:13.

       As to Mr. Bendure’s assertion that the failure to maintain discrete account specific

underwriting files prevented Defendant from properly performing the underwriting and

monitoring obligations otherwise assigned to it under the MPA, that assertion—besides being

conclusory—is otherwise insufficient to create a genuine issue of fact. Either KF&B failed to

fulfill the underwriting and monitoring obligations elsewhere assigned to it under the MPA and

such failure caused damages or it did not. If KF&B satisfied its underwriting and monitoring

obligations notwithstanding (or maybe because of) how it chose to maintain its files, it will not

be in breach. And if KF&B violated those underwriting and monitoring obligations, it will be

irrelevant whether it did so because of how it chose to maintain its files or for some other reason.

In either event, Plaintiffs have failed to offer evidence of a freestanding violation of Section X.B.

that caused it damages. Plaintiffs have thus failed to establish the existence of any type of

damages with reasonable certainty. 2



2
  Nor have Plaintiffs even attempted to respond to KF&B’s arguments regarding damages
resulting from its alleged failure to maintain the underwriting files, indicating that they have
since abandoned the argument. See Kovaco v. Rockbestos-Surprenant Cable Corp., 834 F.3d
128, 143 (2d Cir. 2016) (plaintiff abandoned claims by failing to argue that they should survive
the motion for summary judgment).


                                                  7
     Case 1:17-cv-05340-LJL-GWG Document 168 Filed 09/14/20 Page 8 of 8




       Defendant’s motion for summary judgment on maintenance of the underwriting files is

hereby GRANTED. The Clerk of Court is respectfully directed to close Dkt. No. 115.


       SO ORDERED.


Dated: September 14, 2020                 __________________________________
       New York, New York                           LEWIS J. LIMAN
                                                 United States District Judge




                                             8
